Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 03/16/2022. Claims 1-8, 10-15, 17-19 have been amended. Claims 9, 16, 20 have been canceled. Claims 1-8, 10-15, 17-19 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 15, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 8, 15 recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing: “allowing the third party device to access the digital wallet to update a balance based on the recommendation of the next action.” However, the as-filed disclosure does not appear to describe the “update a balance,” let alone how a “digital wallet” is accessed to “update a balance based on a recommendation of the next action.” The specification only describes the digital wallet as: “The clinical network base module 118 may create a digital wallet for the new user, e.g., a PTOYNet Wallet (e.g., a PTOYNet Ethereum Wallet), at step 706…The private key may provide access to the user's health data stored on the digital wallet” (¶ 0039; ¶ 0061). Because no additional information is given, the disclosure fails to sufficiently describe “allowing the third party device to access the digital wallet to update a balance based on the recommendation of the next action.” 
Claim 18 recites “the recommendations being ranked based on the matched parameters.” However, the as-filed disclosure does not appear to describe how the recommendation is ranked based on the matched user data with the matched similar data of others. The specification only mentions the recommendation as a suggested “next best action”: “utilizing a user's health data stored over a health care network for aiding in disease prevention that uses machine learning to analyze the user's data and correlate similar health data of other users for suggesting a next best action to be performed by appropriate parties to prevent the occurrence of a disease to a user” (¶ 0011). Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. Because no additional information is given, the disclosure fails to sufficiently describe “the recommendations being ranked based on the matched parameters.” 
Claim 19 is rejected as being dependent on claim 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-15, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 18 is drawn to a non-transitory, computer readable medium which is within the four statutory categories (i.e., manufacture).
Independent claim 18 (which is representative of independent claims 1, 11) recites…the stored health data for each user including a plurality of different parameters; controlling access to the stored health data, wherein access by a third party…is permitted based on verifying that the third party…is allowed access…; identifying one or more correlations…, wherein the correlations are between the health data of the first user and health data of other users stored…, and wherein the health data of the other users have one or more parameters that match the parameters of the health data of the first user; generating one or more recommendations regarding a next action for adjusting a workflow associated with the first user, the recommendations being ranked based on the matched parameters; …the correlations and recommendations associated with the health data of the first user…is filterable by the third party…using one or more parameters of the health data of the first user; and extracting a most re-occurring data point when a correlation level of one or more of the matching parameters is greater than a predefined threshold.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer” (claims 1, 18) and “system” (claim 11), the claim encompasses rules or instructions followed to analyze patient information and determine how to best treat a patient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computer having a blockchain database, machine learning algorithm module, machine learning database; third party device) to perform the abstract idea. Claim 11 recites additional elements (i.e., computing system having a memory of a blockchain database, processors, machine learning algorithm module, machine learning database; third party device) to perform the abstract idea. Claim 18 recites additional elements (i.e., computer having a non-transitory, computer readable medium, processor, blockchain database, machine learning algorithm module, machine learning database; third party device) to perform the abstract idea. Looking to the specifications, the computer having a non-transitory, computer readable medium, processors, databases, software module, memory are described at a high level of generality (¶ 0025; ¶ 0027; ¶ 0029; ¶ 0031; ¶ 0038; ¶ 0041), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the blockchain, machine learning, and user device only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, “storing health data” and “storing the correlations and recommendations” only provides the input data for the performance of the abstract idea and stores the output data of the performed abstract idea, respectively, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer having a non-transitory, computer readable medium, processors, databases, software module, memory) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “storing health data associated with a plurality of different users in a blockchain database” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0031; ¶ 0034-0036; ¶ 0047; ¶ 0061; ¶ 0155-0157) and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") (Giordano: ¶ 0009; ¶ 0026; ¶ 0041; ¶ 0051; ¶ 0083), use of a blockchain to store data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, the limitations of “storing the correlations and recommendations associated with the health data of the first user in a…database” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana") (Nawana: ¶ 0300; ¶ 0305) and Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0087; ¶ 0212), use of a database to store data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-8, 10, 12-15, 17, 19 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-8, 10, 12-15, 17, 19 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 7, 14 further recites the additional elements of a “verifying that the third party device has access to the blockchain database is based on the third party device having an encryption key associated with the stored health data of the first user,” which only refers to the input data to be provided for the performance of the abstract idea and does not a meaningful limitation to the process of analyzing patient data to determine the best treatment, and thus, does not integrate the judicial exception into a practical application. Reevaluated under step 2B, the additional elements noted above do not provide “significantly more” when taken either individually or as an ordered combination. Furthermore, the limitations of “verifying that the third party device has access to the blockchain database is based on the third party device having an encryption key associated with the stored health data of the first user” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0031; ¶ 0034-0036; ¶ 0047; ¶ 0061; ¶ 0155- 0157) and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") (Giordano: ¶ 0009; ¶ 0026; ¶ 0041; ¶ 0051; ¶ 0083), verifying that users have access to a blockchain database via an encryption key is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Claims 8, 15 further recites the additional elements of a “digital wallet,” which generally links the use of a judicial exception to a particular technological environment or field of use (i.e., computers), and thus, does not integrate the judicial exception into a practical application and do not provide “significantly more.” Also, the limitations of “wherein the health data of the first user is stored in a digital wallet, and further comprising allowing the third party device to access the digital wallet to update a balance based on the recommendation of the next action” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Liberty et al. (U.S. Patent App. Pub. No. US 2014/0006048 A1, hereinafter referred to as "Liberty") (Liberty: abstract) and Pourfallah et al. (U.S. Patent App. Pub. No. US 2012/0239417 A1, hereinafter referred to as "Pourfallah”) (Pourfallah: abstract; ¶ 0193), storing data in a digital wallet and accessing a digital wallet to update a balance is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana").
Regarding (currently amended) claim 1, Aunger teaches a computer-implemented method of analyzing health data stored in blockchain networks, the method comprising: 
storing health data associated with a plurality of different users in a blockchain database (Aunger: ¶ 0155-0157), the stored health data for each user including a plurality of different parameters (Aunger: ¶ 0034, i.e., “portions of his/her health record…can include general medical information, particular types of medical images, allergies, health risks, general health history, physical limitations, or other relevant sub categories of patient information”); 
controlling access to the stored health data, wherein access by a third party device is permitted based on verifying that the third party device is allowed access to the blockchain database (Aunger: ¶ 0031; ¶ 0034-0036); 
Yet, Aunger does not explicitly teach, but Nawana teaches, in the same field of endeavor,
identifying one or more correlations using a machine learning algorithm module, wherein the correlations are between the health data of a first user and health data of other users stored in the blockchain database, and wherein the health data of the other users have one or more parameters that match the parameters of the health data of the first user (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy. The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”); 
generating one or more recommendations regarding a next action, for adjusting a workflow associated with the first user (Nawana: ¶ 0167, i.e., Examiner interprets the “modification” to “the present patient's treatment” as the claimed recommendation; ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”), the recommendations being ranked based on the matched parameters (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modified…when compared to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor, such as procedure type, patient age, bone density, spinal levels treated, etc.” as the claimed recommendations being ranked based on the matched parameters); and 
storing the correlations and recommendations associated with the health data of the first user in a machine learning database (Nawana: ¶ 0106, i.e., Examiner interprets the database of the “system” as a machine learning database because the “system…learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms”; ¶ 0300, i.e., “post-op care options stored in the treatment plan database 328”; ¶ 0305), wherein the machine learning database is filterable by the third party device using one or more of the parameters of the health data of the first user (Nawana: figure 39a-1, i.e., Examiner interprets “Spinebox loads patient imaging” and “Surgeon selects procedure type” as the claimed filtering using one or more of the parameters, because “System loads patient data comparison group” based on the given inputs; ¶ 0329).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identifying one or more correlations using a machine learning algorithm module, wherein the correlations are between the health data of a first user and health data of other users stored in the blockchain database, and wherein the health data of the other users have one or more parameters that match the parameters of the health data of the first user; generating one or more recommendations regarding a next action, for adjusting a workflow associated with the first user, the recommendations being ranked based on the matched parameters; and storing the correlations and recommendations associated with the health data of the first user in a machine learning database, wherein the machine learning database is filterable by the third party device using one or more of the parameters of the health data of the first user, as taught by Nawana, within the system of Aunger, with the motivation of “help determine the efficacy of a particular patient's post-op treatment plan in achieving the desired functional outcome, and/or to help monitor the patient's general health” (Nawana: ¶ 0324).
Regarding (currently amended) claim 2, Aunger and Nawana teach the computer-implemented method of claim 1, wherein the matching parameters of the health data of the other users includes at least one of age, medical conditions, complications after a medical procedure, or treatment (Nawana: ¶ 0324, i.e., “compared to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor, such as procedure type, patient age, bone density, spinal levels treated”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 3, Aunger and Nawana teach the computer-implemented method of claim 1, wherein the third party device is associated with at least one of a doctor, a surgeon, and a physician (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 4, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising receiving a selected parameter of the parameters of the health data of the first user, and filtering the machine learning database based on the selected parameter (Nawana: figure 39a-1, i.e., Examiner interprets “Spinebox loads patient imaging” and “Surgeon selects procedure type” as the claimed filtering using one or more of the parameters, because “System loads patient data comparison group” based on the given inputs; ¶ 0329).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising extracting a most re-occurring data point (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modification” as the claimed most re-occurring data point because the recommended modification is based on the most effective treatment for the other patients) when a correlation level of one or more of the matching parameters is greater than a predefined threshold (Nawana: ¶ 0324, i.e., Examiner interprets the “correlation factor” being “high” “as determined by the system” as the claimed correlation level being greater than a predefined threshold).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 7, Aunger and Nawana teach the computer-implemented method of claim 1, wherein verifying that the third party device has access to the blockchain database is based on the third party device having an encryption key associated with the stored health data of the first user (Aunger: ¶ 0047, i.e., “the authorization token may be utilized to confirm identity of the medical professional 154…the authorization token may be utilized in the decryption process, such as via public key or private decryption”; ¶ 0061).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 10, Aunger and Nawana teach the computer-implemented method of claim 1, wherein the next action includes providing a medication schedule to the first user after a surgery based on one or more outcomes of other users associated with a similar surgery (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…add or change medication type and dosage…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 11, Aunger teaches a system for analyzing health data stored in blockchain networks, the system comprising: 
a memory of a blockchain database that stores health data associated with a plurality of different users (Aunger: ¶ 0155-0157), the stored health data for each user including a plurality of different parameters (Aunger: ¶ 0034, i.e., “portions of his/her health record…can include general medical information, particular types of medical images, allergies, health risks, general health history, physical limitations, or other relevant sub categories of patient information”); 
one or more processors that execute instructions, wherein the one or more processors execute the instructions (Aunger: ¶ 0224-0225) to: 
control access to the stored health data, wherein access by a third party device is permitted based on verifying that the third party device is allowed access to the blockchain database (Aunger: ¶ 0031; ¶ 0034-0036);  
Yet, Aunger does not explicitly teach, but Nawana teaches, in the same field of endeavor,
identify one or more correlations using a machine learning algorithm module, wherein the correlations are between the health data of a first user and health data of other users stored in the blockchain database, and wherein the health data of the other users have one or more parameters that match the parameters of the health data of the first user (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy. The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”); 
generating one or more recommendations regarding a next action for adjusting a workflow associated with the first user (Nawana: ¶ 0167, i.e., Examiner interprets the “modification” to “the present patient's treatment” as the claimed recommendation; ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”), the recommendations being ranked based on the matched parameters (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modified…when compared to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor, such as procedure type, patient age, bone density, spinal levels treated, etc.” as the claimed recommendations being ranked based on the matched parameters); and 
storing the correlations and recommendations associated with the health data of the first user in a machine learning database (Nawana: ¶ 0106, i.e., Examiner interprets the database of the “system” as a machine learning database because the “system…learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms”; ¶ 0300, i.e., “post-op care options stored in the treatment plan database 328”; ¶ 0305), wherein the machine learning database is filterable by the third party device using one or more of the parameters of the health data of the first user (Nawana: figure 39a-1, i.e., Examiner interprets “Spinebox loads patient imaging” and “Surgeon selects procedure type” as the claimed filtering using one or more of the parameters, because “System loads patient data comparison group” based on the given inputs; ¶ 0329).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 12, Aunger and Nawana teach the system of claim 11, wherein the one or more processors further execute instructions to extract a most re-occurring data point (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modification” as the claimed most re-occurring data point because the recommended modification is based on the most effective treatment for the other patients) when a correlation level of one or more of the matching parameters is greater than a predefined threshold (Nawana: ¶ 0324, i.e., Examiner interprets the “correlation factor” being “high” “as determined by the system” as the claimed correlation level being greater than a predefined threshold).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 14, Aunger and Nawana teach the system of claim 11, wherein the one or more processors execute instructions to verify that the third party device has access to the blockchain database is based on the third party device having an encryption key associated with the stored health data of the first user (Aunger: ¶ 0047, i.e., “the authorization token may be utilized to confirm identity of the medical professional 154…the authorization token may be utilized in the decryption process, such as via public key or private decryption”; ¶ 0061).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 17, Aunger and Nawana teach the system of claim 11, wherein the next action includes providing a medication schedule for the first user after a surgery based on one or more outcomes for other users associated with a similar surgery (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…add or change medication type and dosage…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 18, Aunger teaches a non-transitory, computer readable storage medium storing instructions executable by a processor to perform a method (Aunger: ¶ 0224-0225) for analyzing health data stored in blockchain networks, the method comprising: 
storing health data associated with a plurality of different users in a blockchain database (Aunger: ¶ 0155-0157), the stored health data for each user including a plurality of different parameters (Aunger: ¶ 0034, i.e., “portions of his/her health record…can include general medical information, particular types of medical images, allergies, health risks, general health history, physical limitations, or other relevant sub categories of patient information”); 
controlling access to the stored health data, wherein access by a third party device is permitted based on verifying that the third party device is allowed access to the blockchain database (Aunger: ¶ 0031; ¶ 0034-0036); 
Yet, Aunger does not explicitly teach, but Nawana teaches, in the same field of endeavor,
identifying one or more correlations using a machine learning algorithm module, wherein the correlations are between the health data of the first user and health data of other users stored in the blockchain database, and wherein the health data of the other users have one or more parameters that match the parameters of the health data of the first user (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can learn from other patients' experiences that the present patient's post-op treatment could benefit from a modification…the predicted outcome of rehabilitation and treatment can be predicted for the patient if they continue therapies that historical patients have followed. This can increase patient compliance to rehabilitation therapies if the patient can compare their performance to others that have had the same procedure and similar rehabilitation therapy. The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”); 
generating one or more recommendations regarding a next action for adjusting a workflow associated with the first user (Nawana: ¶ 0167, i.e., Examiner interprets the “modification” to “the present patient's treatment” as the claimed recommendation; ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider”), the recommendations being ranked based on the matched parameters (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modified…when compared to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor, such as procedure type, patient age, bone density, spinal levels treated, etc.” as the claimed recommendations being ranked based on the matched parameters); 
storing the correlations and recommendations associated with the health data of the first user in a machine learning database (Nawana: ¶ 0106, i.e., Examiner interprets the database of the “system” as a machine learning database because the “system…learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms”; ¶ 0300, i.e., “post-op care options stored in the treatment plan database 328”; ¶ 0305), wherein the machine learning database is filterable by the third party device using one or more parameters of the health data of the first user (Nawana: figure 39a-1, i.e., Examiner interprets “Spinebox loads patient imaging” and “Surgeon selects procedure type” as the claimed filtering using one or more of the parameters, because “System loads patient data comparison group” based on the given inputs; ¶ 0329); and 
extracting a most re-occurring data point (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modification” as the claimed most re-occurring data point because the recommended modification is based on the most effective treatment for the other patients) when a correlation level of one or more of the matching parameters is greater than a predefined threshold (Nawana: ¶ 0324, i.e., Examiner interprets the “correlation factor” being “high” “as determined by the system” as the claimed correlation level being greater than a predefined threshold).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Claim(s) 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana"), as applied to claims 1-5, 7, 10-12, 14, 17-18 above, further in view of Wisser et al. (U.S. Patent App. Pub. No. US 2019/0180862 A1, hereinafter referred to as "Wisser"). 
Regarding (currently amended) claim 6, Aunger and Nawana teach the computer-implemented method of claim 1.
Yet, Aunger and Nawana do not explicitly teach, but Wisser teaches, in the same field of endeavor, wherein identifying the one or more correlations further comprises successively selecting one or more remaining parameters in the health data of the first user for correlating with the health data of the other users (Wisser: ¶ 0129, i.e., Examiner interprets the “historical clinical information of the respective patients…includes data such as medical problems, medications, and allergies” as the claimed one or more remaining parameters because it was selected after the first parameter of “attributes such as social security number, first name, middle name, last name, gender, and date of birth” in the user data) when a correlation level of a correlated parameter is less than a predefined threshold (Wisser: ¶ 0129, i.e., Examiner interprets the “If a match doesn't occur” as the claimed correlation level being less than a predefined threshold).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the wherein identifying the one or more correlations further comprises successively selecting one or more remaining parameters in the health data of the first user for correlating with the health data of the other users when a correlation level of a correlated parameter is less than a predefined threshold, as taught by Wisser, with the system of Aunger and Nawana, with the motivation for “improved physician workflow, physician collaboration with the goals of saving time and cost for the patient and physicians as well as improving better treatment outcomes” (Wisser: ¶ 0048).
Regarding (currently amended) claim 13, Aunger and Nawana teach the system of claim 11.
Yet, Aunger and Nawana do not explicitly teach, but Wisser teaches, in the same field of endeavor, wherein the one or more processors further execute instructions to identify the one or more correlations by successively selecting a one or more remaining parameters in the health data of the first user for correlating with the health data of other users (Wisser: ¶ 0129, i.e., Examiner interprets the “historical clinical information of the respective patients…includes data such as medical problems, medications, and allergies” as the claimed one or more remaining parameters because it was selected after the first parameter of “attributes such as social security number, first name, middle name, last name, gender, and date of birth” in the user data) when a correlation level of a correlated parameter is less than a predefined threshold (Wisser: ¶ 0129, i.e., Examiner interprets the “If a match doesn't occur” as the claimed correlation level being less than a predefined threshold).
The obviousness of combining the teachings of Aunger, Nawana, and Wisser are discussed in the rejection of claim 6, and incorporated herein.
Regarding (currently amended) claim 19, Aunger and Nawana teach the non-transitory, computer readable medium of claim 18.
Yet, Aunger and Nawana do not explicitly teach, but Wisser teaches, in the same field of endeavor, further comprising instructions executable to successively select one or more remaining parameters in the health data of the first user for correlating with the health data of other users (Wisser: ¶ 0129, i.e., Examiner interprets the “historical clinical information of the respective patients…includes data such as medical problems, medications, and allergies” as the claimed one or more remaining parameters because it was selected after the first parameter of “attributes such as social security number, first name, middle name, last name, gender, and date of birth” in the user data) when a correlation level of a correlated parameter is less than a predefined threshold (Wisser: ¶ 0129, i.e., Examiner interprets the “If a match doesn't occur” as the claimed correlation level being less than a predefined threshold).
The obviousness of combining the teachings of Aunger, Nawana, and Wisser are discussed in the rejection of claim 6, and incorporated herein.
Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana"), as applied to claims 1-5, 7, 10-12, 14, 17-18 above, further in view of Liberty et al. (U.S. Patent App. Pub. No. US 2014/0006048 A1, hereinafter referred to as "Liberty"). 
Regarding (currently amended) claim 8, Aunger and Nawana teach the computer-implemented method of claim 1.
Yet, Aunger and Nawana do not explicitly teach, but Liberty teaches, in the same field of endeavor, wherein the health data of the first user is stored in a digital wallet, and further comprising allowing the third party device to access the digital wallet (Liberty: abstract, i.e., “provides an indication of specified medications the user is to take, where the indication includes instructions for taking the specified medications. The indication is also displayed to the user via the mobile wallet application”; ¶ 0189-0190) to update a balance based on the recommendation of the next action (Examiner interprets the reason for accessing a digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the wherein the health data of the first user is stored in a digital wallet, and further comprising allowing the third party device to access the digital wallet, as taught by Liberty, with the system of Aunger and Nawana, with the motivation for “treatment compliance… \remote patient monitoring” (Liberty: ¶ 0168).
Regarding (currently amended) claim 15, Aunger and Nawana teach the system of claim 11.
Yet, Aunger and Nawana do not explicitly teach, but Liberty teaches, in the same field of endeavor, wherein the health data of the first user is stored in a digital wallet, and wherein the one or more processors further execute instructions to allow the third party device to access the digital wallet (Liberty: abstract, i.e., “provides an indication of specified medications the user is to take, where the indication includes instructions for taking the specified medications. The indication is also displayed to the user via the mobile wallet application”; ¶ 0189-0190) to update a balance based on the recommendation of the next action (Examiner interprets the reason for accessing a digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Aunger, Nawana, and Liberty are discussed in the rejection of claim 8, and incorporated herein.
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/16/2022.
In the remarks, Applicant argues in substance that:
Regarding the 112(a) rejections, “The Applicant notes that originally-filed claims provide their own written description support.”
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., “the recommendations being ranked based on the matched parameters”) because “Merely modifying a treatment plan based on different levels of effectiveness as noted in Nawana is not the same as ranking different recommendations based on matching parameters. That is because modifying a treatment plan can be done without necessarily ranking any recommendations, let alone the specifically claimed recitation that recommendations are ranked based on matched parameters.” 
Regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations (i.e., “health data of other users stored in the blockchain database, and wherein the health data of the other users have one or more parameters that match the parameters of the health data of the first user”; “storing health data associated with a plurality of different users in a blockchain database, the stored health data for each user including a plurality of different parameters”) because “The medical record of an individual patient is not the same as the health data of other users. Giordano fails to teach the ability to search for matching data of 'other users' in a blockchain database.” 
Regarding the 101 rejections, 
“The present claims exclude any personal behavior or interaction between people; rather, the claims explicitly recite 'blockchain networks,' 'blockchain database,' and 'machine learning algorithm,' which are exclusively used by computing devices. Human actors cannot manually perform the claimed elements as written”;
“the claims represent a technical improvement by applying machine learning to protected (encrypted) data in the blockchain”;
“the claims are…as well as significantly more than the purported abstract idea of "managing personal behavior" under step 2B.”
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 
In response to Applicant’s argument that (a) regarding the 112(a) rejections, “The Applicant notes that originally-filed claims provide their own written description support.”:
It is respectfully submitted that Applicant argues “originally-filed claims provide their own written description support.” However, the rejection is not based on the specification section lacking support (i.e., a new matter rejection), but that the as-filed disclosure, as a whole, does not appear to describe how a “digital wallet” is accessed to “update a balance based on a recommendation of the next action” and how the recommendation is ranked based on the matched user data with the matched similar data of others, respectively. Merely amending the specification to recite the same verbiage that was rejected by 112(a) for lack of written description does not resolve the 112(a) rejection.
Thus, Examiner maintains the aforementioned 112(a) rejections in Office Action dated 09/16/2021, which have been addressed and updated in the Office Action above.
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., “the recommendations being ranked based on the matched parameters”) because “Merely modifying a treatment plan based on different levels of effectiveness as noted in Nawana is not the same as ranking different recommendations based on matching parameters. That is because modifying a treatment plan can be done without necessarily ranking any recommendations, let alone the specifically claimed recitation that recommendations are ranked based on matched parameters”; and (c) regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations (i.e., “health data of other users stored in the blockchain database, and wherein the health data of the other users have one or more parameters that match the parameters of the health data of the first user”; “storing health data associated with a plurality of different users in a blockchain database, the stored health data for each user including a plurality of different parameters”) because “The medical record of an individual patient is not the same as the health data of other users. Giordano fails to teach the ability to search for matching data of 'other users' in a blockchain database”:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
In response to Applicant’s argument that (d) regarding the 101 rejections,
“The present claims exclude any personal behavior or interaction between people; rather, the claims explicitly recite 'blockchain networks,' 'blockchain database,' and 'machine learning algorithm,' which are exclusively used by computing devices. Human actors cannot manually perform the claimed elements as written”:
It is respectfully submitted that Applicant argues “the claims explicitly recite 'blockchain networks,' 'blockchain database,' and 'machine learning algorithm,' which are exclusively used by computing devices. Human actors cannot manually perform the claimed elements as written.” However, per MPEP § 2106.04(a)(2)(II): “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Per broadest reasonable interpretation of the claim in light of the specification, the claims of the present invention encompasses the activity of (to paraphrase) rules or instructions followed to analyze patient information and determine a best treatment, which covers the sub-grouping of managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Put another way, the claimed invention amounts to a series of rules or steps that a doctor would follow to determine a treatment. This is an abstract idea. That the steps are performed on a well-known, general purpose computer (i.e., computing devices) does not remove the invention from being directed to an abstract idea. As noted in the October 2019 Update: Subject Matter Eligibility at Pg. 5, a “method of organizing human activity” includes a person’s interaction with a computer.
Furthermore, although the claims recite machines (i.e., blockchain network; blockchain database, correlation engine), they are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components, and only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim.
“the claims represent a technical improvement by applying machine learning to protected (encrypted) data in the blockchain”:
Applicant argues “a technical improvement by applying machine learning to protected (encrypted) data in the blockchain.” However, Applicant does not specify what technical problem this “improvement” addresses; Examiner notes that even a technical solution to a non-technical problem does not integrate the judicial exception into a practical application.
Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). While the specification need not explicitly set forth the improvement, the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a technical improvement to blockchain technology, a physical improvement to the computer, or any other technical improvement. See MPEP § 2106.04(d)(1) and 2106.05(a). 
Furthermore, as noted above, although the claims recite an “machine learning,” it is described at a high level of generality, such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Thus, they do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
“the claims are…as well as significantly more than the purported abstract idea of "managing personal behavior" under step 2B”:
Applicant argues “the claims are…as well as significantly more than the purported abstract idea of "managing personal behavior" under step 2B.” However, Applicant fails to specify to which claim limitations Applicant’s arguments refer. 
When reevaluated under step 2B, the aforementioned additional elements do not provide “significantly more” when taken either individually or as an ordered combination.
Thus, Examiner maintains the 101 rejections of claims 1-8, 10-15, 17-19, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626